PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 17-2198


MARK F. MCCAFFREY,

                   Plaintiff - Appellant,

             v.

MICHAEL L. CHAPMAN, in his personal capacity and in his official capacity as
Sheriff of Loudoun County; BOARD OF SUPERVISORS OF LOUDOUN
COUNTY, VIRGINIA, in their official capacities; LOUDOUN COUNTY,
VIRGINIA,

                   Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00937-AJT-IDD)


Argued: October 30, 2018                                      Decided: April 9, 2019


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by published opinion. Judge Quattlebaum wrote the opinion, in which Judge
Wilkinson joined. Judge King wrote a dissenting opinion.


ARGUED: Robert John Cynkar, MCSWEENEY, CYNKAR & KACHOUROFF PLLC,
Woodbridge, Virginia, for Appellant. Alexander Francuzenko, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees. ON BRIEF: Patrick M.
McSweeney, Powhatan, Virginia, Christopher I. Kachouroff, MCSWEENEY, CYNKAR
& KACHOUROFF PLLC, Woodbridge, Virginia, for Appellant. Courtney Renee,
OFFICE OF LOUDOUN COUNTY ATTORNEY, Leesburg, Virginia, for Appellees
Board of Supervisors of Loudoun County, Virginia and Loudoun County, Virginia.




                                      2
QUATTLEBAUM, Circuit Judge:

       This case arises from Sheriff Michael L. Chapman’s decision not to re-appoint

Mark F. McCaffrey as a deputy sheriff in Loudoun County, Virginia. In response,

McCaffrey sued Sheriff Chapman, the Board of Supervisors of Loudoun County and

Loudoun County (collectively “Appellees”). McCaffrey alleges that Sheriff Chapman did

not re-appoint him because he supported Sheriff Chapman’s political opponent during the

re-election campaign. McCaffrey claims that Sheriff Chapman’s failure to re-appoint him

for his political disloyalty violated his First Amendment rights to freedom of political

association and speech. The district court found that the Elrod-Branti doctrine, which

permits public officials to fire certain employees for their support of a political opponent,

precludes McCaffrey’s First Amendment claims. Therefore, the district court dismissed

McCaffrey’s complaint. For the reasons that follow, we affirm.

                                             I.

                                             A.

       A sheriff has the power, under Virginia law, to appoint deputy sheriffs.1

Appointments of deputy sheriffs technically expire at the end of a sheriff’s four-year




       1
        The history of the office of sheriff runs deep in the state of Virginia. According
to the National Sheriffs’ Association, the first sheriff in America was Captain William
Stone who, in 1634, was appointed sheriff for the Shire of Northampton in the colony of
Virginia. Sheriff Roger Scott, Roots: A Historical Perspective of the Office of Sheriff,
NATIONAL SHERIFFS’ ASSOCIATION, https://www.sheriffs.org/publications-resources/
resources/office-of-sheriff (saved as ECF opinion attachment).


                                             3
term, even if the sheriff is re-elected. In practice, deputy sheriffs are routinely re-

appointed after each election.

       McCaffrey started working in the Loudoun County Sheriff’s Office (“LCSO”) in

2005. 2 In 2008, he began working as a major crimes detective serving as a lead detective

in complex, high-profile cases. McCaffrey supported Sheriff Chapman when he first ran

for sheriff in 2011. However, when Sheriff Chapman ran for re-election in 2015,

McCaffrey supported his opponent.

       McCaffrey placed a sign in his yard in support of Sheriff Chapman’s opponent and

served as a delegate to the Republican convention in which the Republican candidate for

sheriff was chosen. McCaffrey also participated as an outside advisor in the screening of

local candidates for potential endorsement by the Board of Directors of the local chapter

of the Virginia Police Benevolent Association. McCaffrey did not speak publicly about

the election. He did not wear campaign apparel or accessories. He did not use his LCSO

position in support of Sheriff Chapman’s opponent.

       Sheriff Chapman viewed McCaffrey’s support of his opponent as disloyal.

McCaffrey’s colleagues warned McCaffrey that there would be consequences for his

disloyalty.

       After Sheriff Chapman won re-election, McCaffrey received a letter informing

him that his appointment as a deputy sheriff would not be renewed. In addition to not

       2
         The facts described are taken from the complaint since we review the district
court’s order granting a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules
of Civil Procedure.


                                           4
reappointing McCaffrey, Sheriff Chapman lowered McCaffrey’s score on his final

performance evaluation to prevent McCaffrey from receiving a bonus. Sheriff Chapman

also interfered with McCaffrey’s opportunity to be considered for a law enforcement

position sponsored by the LCSO and a nearby municipal police department.

                                            B.

       In response to Sheriff Chapman’s actions, McCaffrey filed a complaint against

Appellees in Virginia state court. McCaffrey alleged that Sheriff Chapman’s decision not

to re-appoint him violated his First Amendment rights to freedom of political association

and speech under both the United States and the Virginia Constitution. Appellees

removed the case to federal court based on federal question jurisdiction.

       Appellees then moved to dismiss McCaffrey’s complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Appellees asserted that Sheriff

Chapman’s decision not to re-appoint McCaffrey fell squarely within an exception to the

First Amendment known as the Elrod-Branti exception. As described more fully below,

the Elrod-Branti exception, when applicable, allows public officials to terminate public

employees for supporting a political opponent.

       After oral argument, the district court found that the Elrod-Branti exception

applied and dismissed McCaffrey’s complaint. 3 McCaffrey appealed the order of the

dismissal. We have jurisdiction of this appeal pursuant to 28 U.S.C. § 1291.



       3
        Since the district court found that Appellees did not infringe McCaffrey’s First
Amendment rights, it did not need to consider whether McCaffrey adequately pled
(Continued)
                                            5
                                               II.

                                               A.

       This Court reviews a district court’s grant of a motion to dismiss de novo. Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). In

exercising this de novo review, we follow the well-settled standard for evaluating a

motion to dismiss.

       A plaintiff’s complaint must set forth “a short and plain statement . . . showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “does not require ‘detailed

factual allegations.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). But a “complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. at 677.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678.

       In considering a motion to dismiss under Rule 12(b)(6), a court “accepts all well-

pled facts as true and construes these facts in the light most favorable to the plaintiff. . . .”

Nemet, 591 F.3d at 255. However, a court should grant a Rule 12(b)(6) motion if, “after



municipal liability for his 42 U.S.C. § 1983 claims against the Board of Supervisors of
Loudoun County, Virginia and Loudoun County, Virginia.

       McCaffrey also filed a partial motion for summary judgment claiming, as a matter
of law, Appellees’ conduct violated the First Amendment. The district court denied this
motion upon granting Appellees’ motion to dismiss.


                                                6
accepting all well-pleaded allegations in the plaintiff’s complaint as true and drawing all

reasonable factual inferences from those facts in the plaintiff’s favor, it appears certain

that the plaintiff cannot prove any set of facts in support of his claim entitling him to

relief.” Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).

                                            B.

       On appeal, McCaffrey alleges that the district court erred by dismissing his First

Amendment claims. McCaffrey’s appeal implicates two doctrines that provide exceptions

to the First Amendment’s protections.

       The first doctrine is known as the Elrod-Branti exception. Generally, the First

Amendment’s right to freedom of political association prohibits government officials

from terminating public employees solely for supporting political opponents. However,

under the Elrod-Branti exception, certain public employees can be be terminated for

political association in order to give effect to the democratic process. See Branti v.

Finkel, 445 U.S. 507 (1980); Elrod v. Burns, 427 U.S. 347 (1976).

       The second doctrine is known as the Pickering-Connick doctrine. The First

Amendment’s right to freedom of speech generally prohibits dismissals of employees in

retaliation for the exercise of protected speech. However, under the Pickering-Connick

doctrine, the First Amendment does not protect public employees from termination when

their free speech interests are outweighed by the government’s interest in providing

efficient and effective services to the public. See Connick v. Myers, 461 U.S. 138 (1983);

Pickering v. Board of Education, 391 U.S. 563 (1968).



                                            7
       As noted above, the district court dismissed McCaffrey’s complaint finding that

Chapman’s decision to not re-appoint McCaffrey did not violate the First Amendment

because it fell within the Elrod-Branti exception. The district court did not address the

Pickering-Connick doctrine. We address these doctrines in turn.

                                            C.

       Turning to the Elrod-Branti exception, we first review the case law that

establishes and interprets the exception. Then, we consider whether Sheriff Chapman’s

dismissal of McCaffrey for supporting his political rival fell within the exception. Last,

we address McCaffrey’s specific challenges to the district court’s findings regarding the

exception.

                                             1.

       The Elrod-Branti exception to the First Amendment’s protection against political

affiliation dismissals was created from two Supreme Court cases. In Elrod, a plurality of

the Supreme Court established the general rule that dismissing public employees for

political affiliation violates their First and Fourteenth Amendment rights by limiting their

political belief and association. However, the Supreme Court simultaneously carved out a

narrow exception to this general rule prohibiting patronage dismissals. A government

official does not violate a public employee’s First Amendment rights when the employee

is dismissed for political association if the employee holds a policymaking position.

Elrod, 427 U.S. at 367. In creating this exception, the Supreme Court recognized the

dangers of the government’s interests being “undercut by tactics obstructing the



                                             8
implementation of policies of the new administration, policies presumably sanctioned by

the electorate.” Id.

       In Branti, the Supreme Court clarified the exception announced in Elrod. The

Court explained that “the ultimate inquiry is not whether the label ‘policymaker’ or

‘confidential’ fits a particular position; rather, the question is whether the hiring authority

can demonstrate that party affiliation is an appropriate requirement for the effective

performance of the public office involved.” Branti, 445 U.S. at 518. The Court reasoned

that “if an employee’s private political beliefs would interfere with the discharge of his

public duties, his First Amendment rights may be required to yield to the State’s vital

interest in maintaining governmental effectiveness and efficiency.” Id. at 517.

       Interpreting Elrod and Branti, this Court established a two-step inquiry for

determining when party affiliation is an appropriate job requirement. Stott v. Haworth,

916 F.2d 134 (4th Cir. 1990). First, a court must examine whether the position at issue

relates to partisan political interests. Id. at 141. If the “first inquiry is satisfied, the next

step is to examine the particular responsibilities of the position to determine whether it

resembles . . . [an] office holder whose function is such that party affiliation is an equally

appropriate requirement.” Id. at 142 (citing Jimenez Fuentes v. Torres Gaztambide, 807

F.2d 236, 241–42 (1st Cir. 1986)).

       On several occasions, this Court has applied the Elrod-Branti exception in the

context of a sheriff dismissing a deputy for supporting the sheriff’s opponent. Most

notably, in Jenkins v. Medford, 119 F.3d 1156, 1164 (4th Cir. 1997), this Court, sitting en

banc, held that under the Elrod-Branti exception a North Carolina sheriff could terminate

                                               9
his deputy sheriffs for political affiliation. In determining that political affiliation was an

appropriate job requirement, this Court first recognized that the electorate generally

chooses a candidate based on policies and goals espoused by that candidate. Id. at 1162.

Thus, a sheriff owes a duty to the electorate to ensure that those policies are

implemented. Id.

       This Court also found that deputy sheriffs play a special role in implementing the

sheriff’s policies and goals. Id. Deputy sheriffs on patrol exercise significant discretion

and make decisions that create policy. Id. The sheriff relies on his deputies “to foster

public confidence in law enforcement” and “to provide the sheriff with the truthful and

accurate information he needs to do his job.” Id.

       Next, this Court examined the specific roles of sheriffs and deputies under North

Carolina law. Id. at 1163. The North Carolina legislature has declared that the offices of

sheriff and deputy sheriff are of special concern and prescribed a mandatory procedure

for filling a sheriff vacancy. Id. Under North Carolina law, the sheriff may not delegate

his duties but is able to appoint deputies to assist him. Id. For those appointed deputies,

the sheriff is liable for their misbehavior. Id. Because a sheriff is liable for his deputies’

actions, the legislature created deputies as at-will employees “who ‘shall serve at the

pleasure of the appointing officer.’” Id. at 1164 (quoting N.C. Gen. Stat. § 153A–103(2)

(1996)).

       After examining the role of deputy sheriffs, this Court determined that a deputy

sheriff could appropriately be terminated for political affiliation under the Elrod-Branti

exception.

                                              10
       We hold that newly elected or re-elected sheriffs may dismiss deputies
       either because of party affiliation or campaign activity. Either basis serves
       as a proxy for loyalty to the sheriff.

       We can think of no clearer way for a deputy to demonstrate opposition to a
       candidate for sheriff, and thus actual or potential disloyalty once the
       candidate takes office, than to actively campaign for the candidate’s
       opponent. . . . “It was never contemplated that … sheriffs … must perform
       the powers and duties vested in them through deputies or assistants selected
       by someone else,” and we do not believe it was ever contemplated that a
       sheriff must implement his policies and perform his duties through deputies
       who have expressed clear opposition to him.

Id. at 1164–65 (footnotes omitted).

       This Court then explained that our holding was not based simply on a deputy

sheriff’s title. Instead courts look to the actual duties of the position of deputy sheriff.

Specifically, we held:

       We limit dismissals based on today’s holding to those deputies actually
       sworn to engage in law enforcement activities on behalf of the sheriff. We
       issue this limitation to caution sheriffs that courts examine the job duties of
       the position, and not merely the title, of those dismissed. Because the
       deputies in the instant case were law enforcement officers, they are not
       protected by this limitation.

Id. at 1165 (footnotes omitted). 4

       Subsequently, in Bland v. Roberts, 730 F.3d 368 (4th Cir. 2013), this Court

applied Jenkins and held that the exception did not apply when a deputy sheriff merely

holds the title of deputy without engaging in law enforcement activities. In Bland, three


       4
         It is clear our good colleague disapproves of Jenkins. He says so directly in the
first paragraph of his dissent and then attempts to explain away its plain language.
However, in relying on Jenkins, we are merely following the precedent of this Court, as
we must.


                                             11
of the plaintiffs were uniformed jailers with the title of deputy sheriff. Id. at 377. They

were terminated for supporting the sheriff’s electoral opponent. Id. at 371. This Court

held that the Elrod-Branti exception to the First Amendment did not apply to them

because the deputies in Bland had very different duties from the deputies in Jenkins. In

Bland, the jailers’ authority was more circumscribed, and their training was more

concentrated on matters of custodial care and supervision than the deputy sheriffs in

Jenkins. Additionally, the jailers in Bland did not have arrest power, did not take the core

law enforcement course and were not out in the county engaging in law enforcement

activities on behalf of the sheriff. Id. at 379. 5

       Likewise, in Knight v. Vernon, this Court held that political allegiance to an

employer was not an appropriate job requirement for a low-level jailer position. 214 F.3d

544 (4th Cir. 2000). This Court found that a jailer’s duties were “essentially custodial.”

Id. at 551. As a result, this Court held that the Elrod-Branti exception did not apply.


       5
         Bland clarifies that Jenkins was not “cabined” to North Carolina sheriffs and
deputy sheriffs as the dissent suggests. Bland applied Jenkins to deputy sheriffs in
Virginia, like we have in this case. Although Bland concluded the Elrod-Branti exception
did not apply in that case, its conclusion was based on the duties of those deputy sheriffs.
In Bland, the deputy sheriffs’ duties were those of uniformed jailers rather than sworn
law enforcement officers. Bland’s conclusion was not based on any differences in the law
of North Carolina and Virginia concerning sheriffs and deputy sheriffs. If Jenkins was
“cabined” as the dissent suggests, Bland would have so indicated and decided the case
accordingly. Instead, Bland noted that the dispositive issue in Jenkins was “the deputies’
role as sworn law enforcement officers” and that Jenkins indicated its “result might have
been different had the deputies’ duties consisted of working as dispatchers.” Bland, 730
F.3d at 377. McCaffrey’s duties were those of a sworn law enforcement officer, not
duties like those of a dispatcher. Accordingly, Bland supports, not conflicts, with our
conclusion.


                                                12
       Our precedent, when considered together, provides the framework for our Elrod-

Branti analysis. We first look to the electorate’s approval of the policies on which the

sheriff ran and the duties and responsibilities of the deputy sheriff in implementing those

policies and priorities. We then examine the law of Virginia concerning the relationship

between sheriffs and their deputies.

                                             2.

       Using this framework, we now turn to the facts of this case. Sheriff Chapman won

an election for sheriff after espousing positions on how the LCSO should be run. As we

have said before, “[e]lections mean something. Majorities bestow mandates.” Borzilleri v.

Mosby, 874 F.3d 187, 192 (4th Cir. 2017). Thus, Sheriff Chapman should be entitled, and

indeed Jenkins provides that he has a duty, to carry out the policies the voters approved in

the election.

       Next, the allegations in McCaffrey’s complaint indicate his duties and

responsibilities involved carrying out Sheriff’s Chapman’s policies and priorities.

McCaffrey was a sworn deputy sheriff. He was a lead investigator of high-profile crimes

including rape, robbery and homicide investigations. McCaffrey received the Loudoun

County Investigator of the Month Award three times and was part of the “Team of the

Month” three times. In 2015, McCaffrey was recognized for closing violent crime cases

at a rate that significantly exceeded the national average. McCaffrey also received the

Victim Services award from the Loudoun County Commonwealth Attorney’s office. Like

the deputy sheriffs in Jenkins and unlike the deputies in Bland and Knight, McCaffrey

engaged in law enforcement functions on behalf of the sheriff. Under our precedent, a

                                            13
deputy sheriff with these duties and responsibilities falls within the Elrod-Branti

exception.

       As this Court has made clear, a sworn deputy sheriff like McCaffrey had a special

role in carrying out the law enforcement policies, goals and priorities on which Sheriff

Chapman campaigned and prevailed. Jenkins, 119 F.3d 1162. Sheriff Chapman was

entitled to carry out the policies on which he ran and won with deputy sheriffs who did

not oppose his re-election. To repeat what this Court said in Jenkins, “we do not believe it

was ever contemplated that a sheriff must attempt to implement his policies and perform

his duties through deputies who have expressed clear opposition to him.” Id. at 1165.

       McCaffrey’s complaint illustrates the rationale behind the Elrod-Branti exception.

An entire section of the complaint reads as a political attack ad against Sheriff Chapman.

McCaffrey attacks Sheriff Chapman’s character by accusing him of questionable fund

raising, expenditures and hiring practices. McCaffrey alleges that Sheriff Chapman’s

treatment of employees was abusive and malicious and that Sheriff Chapman acted

unprofessionally. McCaffrey also accuses Sheriff Chapman of mismanagement in the

operations of the LCSO. Requiring a sheriff to employ deputies who have displayed the

level of hostility portrayed in this complaint could reasonably impede a sheriff’s

obligation to his electorate to implement the platform on which he campaigned.

       This does not mean that law enforcement responsibilities are or should be handled

in a political manner. That, of course, should never be the case. Instead, our decision is

based on the reality, recognized in Jenkins, that sheriffs do and should carry out the

policies, goals and priorities on which they ran. Id. at 1162. Sheriffs, by virtue of their

                                            14
executive roles, do not set policy in the same way as those performing legislative roles.

But, in attempting to faithfully enforce the law, they must make policy-oriented decisions

about the allocation of manpower and financial resources. A deputy sheriff necessarily

carries out the sheriff’s policies, goals and priorities which were approved by the

electorate in a political election. Id. at 1162–63.

       Virginia law concerning the roles of sheriffs and their deputies confirms that

deputies performing law enforcement functions have a policymaking role. Virginia’s

legislature passed laws specific to the role of the sheriff as a constitutional, elected

officer. See Va. Code §§ 15.2-1609–15.2-1625 (1997). Virginia law prescribes a

mandatory procedure for filling a vacancy in the sheriff’s office. See Va. Code § 15.2-

1600. Virginia law also specifies that sheriffs may appoint deputies to “discharge any of

the official duties of their principal during his continuance in office….” Va. Code § 15.2-

1603. It further mandates that deputies “before entering upon the duties of his office,

shall take and prescribe the oath. . . .” Id. Virginia law also provides that “any such

deputy may be removed from office by his principal.” Id. Additionally, a sheriff in

Virginia is civilly and criminally liable for the acts of his deputy. See Whited v. Fields,

581 F. Supp. 1444, 1455 (W.D. Va. 1984) (finding that “not only is the sheriff liable

civilly for the acts of his deputy in Virginia, but he also is liable criminally and can be

fined for the conduct of his deputy”). Similar to North Carolina law discussed in Jenkins,




                                              15
the law of Virginia supports the conclusion that a sworn deputy sheriff is the type of

employee to whom the Elrod-Branti exception applies. 6

                                              3.

       Before concluding our Elrod-Branti analysis, we address McCaffrey’s argument

that the complaint, at a minimum, states a plausible claim for relief. Specifically,

McCaffrey alleges in the complaint that he was not a policymaker for the LCSO, was not

a spokesman for the LCSO, and did not represent the sheriff or speak on his behalf.

McCaffrey further alleges that he was far down the chain of command under Sheriff

Chapman’s para-military structure that governed the LCSO’s 600 deputy sheriff force.

       Since we are reviewing an order granting a Rule 12(b)(6) motion, we accept these

allegations as true. However, these allegations do not save the complaint. In determining

whether the deputy sheriff’s duties and responsibilities fall within the Elrod-Branti

exception, Jenkins instructs that we look to whether McCaffrey was a deputy sheriff

“actually sworn to engage in law enforcement activities on behalf of the sheriff.” Jenkins,

119 F.3d at 1166. Here, the allegations of the complaint leave no doubt that he was a

       6
         The dissent emphasizes that Jenkins hinged on this Court’s finding that in North
Carolina, deputy sheriffs are alter egos of sheriffs. The comparison of North Carolina and
Virginia law herein illustrates the laws of the two states on this point are substantially
similar. However, Virginia case law is even more clear. In Virginia, “the relationship
between the sheriff and his deputy is such that he is not simply the ‘alter ego’ of the
sheriff, but he is one and the same as the sheriff.” Whited, 581 F. Supp. at 1454 (citing
Mosby’s Adm’r v. Mosby’s Adm’r, 50 Va. (9 Gratt.) 584, 602–05 (1853)). See also Bd. of
Sup’rs of Rockingham Cty. v. Lucas, 128 S.E. 574, 576 (Va. 1925) (finding that “[i]n
contemplation of [Virginia] law, both organic and statutory, a sheriff and a deputy sheriff
are one.”). Thus, to the extent it is necessary for a deputy sheriff to be the alter ego of the
sheriff to fall within Jenkins, that is clearly the case under Virginia law.


                                              16
deputy sheriff engaged in law enforcement activities and was not performing “custodial”

duties like the deputies in Bland and Knight. Therefore, even accepting the allegations to

which McCaffrey points as true, the Elrod-Branti exception applies to McCaffrey and the

allegations of the complaint do not assert a plausible claim.

       McCaffrey also argues that his allegations about Sheriff Chapman’s post-

termination downward adjustment of McCaffrey’s evaluation scores and interference

with McCaffrey’s efforts to obtain other employment removes this case from our

precedent. However, those allegations are not material to the Elrod-Branti analysis. Such

conduct might support a state law claim such as interference with prospective contractual

relationship or other similar theories. But we must look to the nature of the deputy

sheriff’s duties, not the way in which he was terminated. Therefore, the post-termination

allegations are of no import here. Even accepting these post-termination allegations as

true, we find that the Elrod-Branti exception applies and McCaffrey has failed to state a
                                                       7
claim that his First Amendment rights were violated.

                                             D.

       Last, we turn to the Pickering-Connick doctrine. McCaffrey argues that his

complaint states a claim of unconstitutional retaliation in response to McCaffrey’s

       7
          While we must faithfully apply the appropriate standard for considering a Rule
12(b)(6) motion, this Court has previously decided Elrod-Branti decisions at the pleading
stage. For example, in Jenkins, this Court reversed the district court’s denial of the
sheriff’s motion to dismiss and remanded the case to the district court to enter an order of
dismissal. Jenkins, 119 F.3d at 1165. Further, in Borzilleri, we recently reviewed a
district judge’s grant of a motion to dismiss and found that the Elrod-Branti exception
applied. 874 F.3d at 189.


                                             17
exercise of his free speech rights under Pickering-Connick. McCaffrey asserts that the

district court erred by not addressing this issue and by dismissing the lawsuit. However,

even when applied, the Pickering-Connick doctrine does not create a plausible claim for

which relief can be granted.

        The Supreme Court in Pickering recognized that a cause of action exists for

government employees who suffered retaliation by an employer for the exercise of the

right guaranteed by the First Amendment to speak as a citizen on a matter of public

concern. Pickering, 391 U.S. at 574. Pickering established a balancing test where the

government’s interest in the efficiency of the public service it performs is weighed

against the community’s interest in hearing the employees’ informed opinions on

important public issues. Borzilleri, 874 F.3d at 193–194 (citing Pickering, 391 U.S. at

568).

        There are two threshold issues that must be met to proceed to the balancing

inquiry. Id. “First, we determine whether public employees’ statements can ‘be fairly

characterized as constituting speech on a matter of public concern.’” Id. at 194 (citing

Connick v. Myers, 461 U.S. 138, 146 (1983)). If so, then “we ask whether public

employees were speaking ‘pursuant to their official duties.’” Id. (citing Garcetti v.

Ceballos, 547 U.S. 410, 421 (2006). We must answer the first question in the affirmative

and the second in the negative to proceed to the balancing of interests. Id.

        There is no dispute that the second threshold question can be answered in the

negative. McCaffrey was not speaking pursuant to his official duties as a deputy sheriff.

As for the first threshold question, there may be some question as to whether

                                             18
McCaffrey’s actions in supporting Sheriff Chapman’s opponent can be characterized as

“speech on a matter of public concern.” Connick, 461 U.S. at 146. However, we decline

to find that McCaffrey’s actions were not such speech. Considering the action to be

qualifying speech, the balancing inquiry nevertheless weighs in favor of Sheriff

Chapman, and thus we need not determine whether McCaffery’s actions were the type of

speech protected in Pickering.

      As stated by this Court in Borzilleri, “[o]nce we have found that the Elrod-Branti

policymaker exception applies, the Pickering balance generally tips in favor of the

government because of its overriding interest in ensuring an elected official’s ability to

implement his policies through his subordinates.” Id. at 194. This Court in Bland

similarly found that “in cases in which the Elrod-Branti exception applies, and an

employer therefore does not violate his employee’s association rights by terminating him

for political disloyalty, the employer also does not violate his employee’s free speech

rights by terminating him for speech displaying that political disloyalty.” 730 F. 3d at

394. We see no reason to depart from that conclusion here. We find that Sheriff Chapman

had an overriding interest in ensuring his ability to implement his policies through his

deputies. Therefore, the Pickering-Connick does not save McCaffrey’s lawsuit from

dismissal.

                                           III.

      In conclusion, we hold that under the Elrod-Branti exception, Sheriff Chapman’s

decision not to re-appoint McCaffrey did not violate his First Amendment right to

freedom of political association. We also hold that Sheriff Chapman’s decision not to

                                           19
reappoint McCaffrey did not violate his First Amendment right to freedom of speech

under the Pickering-Connick doctrine because the balancing test weighs in favor of

Sheriff Chapman. For the reasons given, the district court’s ruling dismissing the case is

                                                                              AFFIRMED.




                                            20
KING, Circuit Judge, dissenting:

       Two decades ago, in Jenkins v. Medford, our en banc majority concluded that the

plaintiff North Carolina deputy sheriffs were the “alter ego” of the elected sheriff and

thus could be terminated for political reasons under the Elrod-Branti exception. See 119

F.3d 1156, 1164 (4th Cir. 1997) (en banc). The Jenkins dissenters protested — quite

rightfully, in my view — that the majority “ma[de] the Elrod-Branti exception into the

rule” and thereby “eviscerate[d] the First Amendment protections those cases guaranteed

to government workers like the [plaintiffs].” Id. at 1169 (Motz, J., dissenting). At least,

however, Jenkins must be read as predicated on specifics of North Carolina law and

limited to North Carolina deputy sheriffs engaged in law enforcement activities.

Unfortunately, that has not constrained my esteemed colleagues from ruling today —

purportedly in reliance on Jenkins but actually going much farther — that any deputy

sheriff tasked with law enforcement anywhere is subject to political firing. As explained

further herein, I respectfully dissent.



                                            I.

       In demonstrating that my friends have gone too far, I begin with a discussion of

the settled legal principles concerning the political firings of public employees and the

considerations that undergird the Elrod-Branti exception, with emphasis on the

controlling Supreme Court authority.      I also outline this Court’s two-prong test for

conducting a proper Elrod-Branti analysis and then carefully examine our Jenkins v.

Medford decision.
                                            A.

       The Supreme Court has underscored that, in most situations, adverse employment

actions based on political considerations “impermissibly encroach on First Amendment

freedoms.”    See Rutan v. Republican Party of Ill., 497 U.S. 62, 74 (1990).           The

Constitution’s prohibition against political firings is thus the default rule. Politically

motivated employment terminations, however, are permissible — under the Elrod-Branti

exception — if those “practices are narrowly tailored to further vital government

interests.” Id.

       In Elrod v. Burns in 1976, the Supreme Court recognized that the First

Amendment protects public employees from being fired “solely for the reason that they

were not affiliated with” a certain political party or candidate. See 427 U.S. 347, 350

(1976) (plurality opinion). According to the Court, conditioning the employment of a

public servant on political loyalty “unquestionably inhibits protected belief and

association,” and terminations of public employees for a lack of political loyalty penalize

the exercise of those protected rights. Id. at 359. Consistent with that principle, the

Court concluded that the Elrod plaintiffs — one of whom was a chief deputy sheriff —

had successfully alleged claims for violations of their First Amendment rights by

specifying that they were fired by the sheriff because of their party affiliations. Id. at

350, 373. But the Court carved out the exception that, for certain policymaking positions,

terminations based on political allegiance — and the corresponding restraint on those

employees’ freedoms of belief and association — are justified to safeguard our form of

representative government. Id. at 367-68.

                                            22
       Just four years later, in Branti v. Finkel, the Court refined Elrod’s policymaker

exception and clarified that political terminations are only permissible where “the hiring

authority can demonstrate that [political loyalty] is an appropriate requirement for the

effective performance of the public office involved.” See 445 U.S. 507, 518 (1980).

Accordingly, as the Court explained, the labels that may be applied to a public employee,

such as “policymaker” or “confidential,” are not dispositive of whether that employee

may be fired because of political loyalty. Id.

       Adhering to Supreme Court precedent, this Court and our sister courts of appeals

have recognized that the Elrod-Branti exception is “narrow” and must always be applied

with caution. See Bland v. Roberts, 730 F.3d 368, 374 (4th Cir. 2013) (“Elrod created a

narrow exception . . . .”); Stott v. Haworth, 916 F.2d 134, 140 (4th Cir. 1990) (explaining

that Elrod and Branti were “specific, narrow application[s] of” exception to principle

against infringement of First Amendment rights (internal quotation marks omitted)); see

also Thompson v. Shock, 852 F.3d 786, 793 (8th Cir. 2017) (describing application of

“narrow Elrod-Branti justification test” (alteration and internal quotation marks

omitted)); Hunt v. Cnty. of Orange, 672 F.3d 606, 611 (9th Cir. 2012) (“[W]e have held

that the [Elrod-Branti] exception is ‘narrow’ and should be applied with caution.”

(quoting DiRuzza v. Cnty. of Tehama, 206 F.3d 1304, 1308 (9th Cir. 2000))); Assaf v.

Fields, 178 F.3d 170, 177 (3d Cir. 1999) (giving guidance as to when a position will

“meet the narrow Branti-Elrod exception”).

       Again, the Elrod-Branti exception must always be applied narrowly, to prevent the

coercion of the beliefs and associations of public servants. See O’Hare Truck Serv., Inc.

                                            23
v. City of Northlake, 518 U.S. 712, 718 (1996) (“Elrod and Branti establish that

patronage does not justify the coercion of a person’s political beliefs and associations.”).

At bottom, the Elrod-Branti exception is reserved for those exceptional and “high-level”

government positions for which interference with the “employees’ freedom to believe

and associate” is justified by the effective implementation of government policy. See

Rutan, 497 U.S. at 74-76.

                                            B.

       In Stott v. Haworth in 1990, our Judge Russell identified the two-prong test for

conducting the Elrod-Branti analysis. See 916 F.2d at 141-43. The threshold inquiry is

whether the position at issue implicates “partisan political interests or concerns.” Id. at

141 (alterations and internal quotation marks omitted). Thus, pursuant to the first prong

of the Stott test, we inspect whether “the position involve[s] government decisionmaking

on issues where there is room for political disagreement on goals or their

implementation.” Id. (internal quotation marks omitted). If that question is answered in

the affirmative, we turn to the Stott test’s second prong, under which we “examine the

particular responsibilities of the position to determine whether it resembles a

policymaker, a privy to confidential information, a communicator, or some other office

holder whose function is such that [political loyalty] is an equally appropriate

requirement.” Id. at 142 (internal quotation marks omitted).

       Although the first Stott prong “requires us to examine the issues dealt with by the

employee ‘at a very high level of generality,’” the second prong “‘requires a much more

concrete analysis of the specific position at issue.’” See Bland, 730 F.3d at 375 (quoting

                                            24
Fields v. Prater, 566 F.3d 381, 386 (4th Cir. 2009)). Significantly, the Supreme Court

and our Court have consistently emphasized that we are obliged to examine the specific

duties of a “particular position,” not merely the general nature thereof. See Branti, 445

U.S. at 518 (explaining that the ultimate inquiry assesses whether politics is “an

appropriate requirement for the effective performance of the public office involved”);

Stott, 916 F.2d at 142 (describing dispositive inquiry as “particular responsibilities” “of

the public office in question” (internal quotation marks omitted)).

                                             C.

       In Jenkins v. Medford in 1997, our en banc majority acknowledged the Stott test

and ruled that the Elrod-Branti exception permitted the political firings of North Carolina

deputy sheriffs engaged in law enforcement activities. See Jenkins, 119 F.3d at 1162-65.

As broad as that holding was, we have recognized that Jenkins can be read even more

broadly, to allow the political firings of any and all deputy sheriffs in North Carolina.

See id. at 1166 (Motz, J., dissenting) (protesting that “the majority broadly holds that all

deputy sheriffs in North Carolina — regardless of their actual duties — are policymaking

officials”); see also Bland, 730 F.3d at 377 (confronting “a significant amount of

language in [Jenkins] seemingly indicating that all North Carolina deputies could be

terminated for political reasons regardless of the specific duties of the particular deputy in

question”). In the face of the “very mixed signals” sent by Jenkins, however, we have

resolved “that Jenkins is best read as analyzing the duties of the particular deputies before

the court,” i.e., North Carolina deputies tasked with law enforcement. See Bland, 730



                                             25
F.3d at 391. Indeed, that is the only way to read Jenkins in a manner even arguably

consistent with the controlling Supreme Court precedent.

       Although it did not explicitly refer to the first Stott prong in doing so, the Jenkins

majority began its Elrod-Branti analysis with what was apparently an inquiry into how

the position of deputy sheriff relates to partisan political interests or concerns. See

Jenkins, 119 F.3d at 1162-63. Invoking decisions of other courts of appeals, Jenkins

determined that a sheriff’s election by popular vote “indicates voter approval of [the

sheriff’s] espoused platform and general agreement with [his] expressed political

agenda”; “[t]he sheriff owes a duty to the electorate and the public at large to ensure that

his espoused policies are implemented”; and “[d]eputy sheriffs play a special role in

implementing the sheriff’s policies and goals.” Id. at 1162 (internal quotation marks

omitted).   As examples of the “special role” that may be played by deputies in

implementing the sheriff’s policies and goals, Jenkins specified that deputies may be

included in the sheriff’s “core group of advisors,” may “work autonomously” while

“exercising significant discretion,” and may “make some decisions that actually create

policy.” Id. (internal quotation marks omitted). Jenkins further noted that the sheriff

may rely “on his deputies to foster public confidence in law enforcement” and expect

them to provide “the truthful and accurate information he needs to do his job.” Id.

Finally, Jenkins observed that, “[i]n some jurisdictions, the deputy sheriff is the general

agent of the sheriff, and the sheriff is civilly liable for the acts of his deputy.” Id. at

1162-63.



                                             26
       The Jenkins majority only then turned, albeit without naming the second Stott

prong, to the Elrod-Branti inquiry concerning the particular responsibilities of the

plaintiff North Carolina deputy sheriffs. See Jenkins, 119 F.3d at 1163 (“[W]e now

consider the specific political and social roles of sheriffs and their deputies in North

Carolina.”). That examination led to the following holding:

       [We] conclude that in North Carolina, the office of deputy sheriff is that of
       a policymaker, and that deputy sheriffs are the alter ego of the sheriff
       generally, for whose conduct he is liable. We therefore hold that such
       North Carolina deputy sheriffs may be lawfully terminated for political
       reasons under the Elrod-Branti exception to prohibited political
       terminations.

Id. at 1164 (emphasis added).

       The North Carolina deputy sheriffs’ role as “the alter ego of the sheriff generally”

was plainly crucial to the Jenkins majority and an explicit part of its succinct holding. In

designating North Carolina deputy sheriffs as the sheriff’s alter ego, Jenkins relied on a

combination of factors. Of obvious and exceptional importance, Jenkins highlighted that

the North Carolina legislature had “recognized the special status of sheriffs’ deputies in

the eyes of the law.”     See 119 F.3d at 1163.      Specifically, Jenkins pointed to the

legislature’s findings related to sheriffs and their deputies. As part of those findings, as

quoted in Jenkins, the legislature related that “‘[t]he deputy sheriff has been held by the

Supreme Court of this State to hold an office of special trust and confidence, acting in the

name of and with powers coterminous with his principal, the elected sheriff.’” Id.

(quoting N.C. Gen. Stat. § 17E-1).




                                            27
       The Jenkins majority elaborated that, although “[t]he sheriff may not delegate final

responsibility for his official duties, . . . he may appoint deputies to assist him [and] can

be held liable for the misbehavior of the deputies.” See 119 F.3d at 1163 (citing, inter

alia, N.C. Gen. Stat. § 162-24).         Additionally, Jenkins cited the North Carolina

legislature’s declaration “that ‘[t]he offices of sheriff and deputy sheriff are . . . of special

concern to the public health, safety, welfare and morals of the people of the State,’” as

well as the legislature’s mandatory procedure for filling a vacancy in the office of sheriff

by accepting the recommendation of the elected sheriff’s political party. Id. (citing N.C.

Gen. Stat. §§ 17E-1, 162-5.1). Jenkins also recognized that — presumably due to the

special status of North Carolina deputy sheriffs — “the legislature has made deputies at-

will employees, who ‘shall serve at the pleasure of the appointing officer.’” Id. at 1163-

64 (quoting N.C. Gen. Stat. § 153A-103(2)).

       Notwithstanding the language indicating that all North Carolina deputy sheriffs are

policymakers subject to political firings, the Jenkins majority eventually cabined its

decision to those deputies whose particular functions rendered them “the alter ego of the

sheriff generally,” i.e., “those deputies actually sworn to engage in law enforcement

activities on behalf of the sheriff.” See 119 F.3d at 1165. Moreover, Jenkins is replete

with language that limits its pronouncements to North Carolina deputies tasked with law

enforcement. See, e.g., id. at 1163 (turning to analysis of “specific political and social

roles of sheriffs and their deputies in North Carolina” (emphasis added)); id. at 1164

(concluding that “in North Carolina, the office of deputy sheriff is that of a policymaker,

and that deputy sheriffs are the alter ego of the sheriff generally, for whose conduct he is

                                               28
liable” (emphasis added)); id. ( “hold[ing] that such North Carolina deputy sheriffs may

be lawfully terminated for political reasons” (emphasis added)).

       Although it did not explicitly peg its analysis to the two Stott prongs, the Jenkins

majority also underscored the applicability of the Stott test and the need to examine the

particular position at issue. See Jenkins, 119 F.3d at 1164 (instructing that “the district

courts are to engage in a Stott-type analysis, examining the specific position at issue, as

we have done here today”); id. at 1165 (explaining “that courts examine the job duties of

the position, and not merely the title, of those dismissed”).

       After announcing its core holding, the Jenkins majority considered what bases

may “serve[] as a proxy for loyalty to the sheriff” and further “h[eld] that newly elected

or re-elected sheriffs may dismiss deputies either because of party affiliation or campaign

activity.” See 119 F.3d at 1164. The Jenkins majority then took the opportunity to

suggest that all deputy sheriffs everywhere should be subject to political firing,

remarking:

               We can think of no clearer way for a deputy to demonstrate
       opposition to a candidate for sheriff, and thus actual or potential disloyalty
       once the candidate takes office, than to actively campaign for the
       candidate’s opponent. . . . It was never contemplated that sheriffs must
       perform the powers and duties vested in them through deputies or assistants
       selected by someone else, and we do not believe it was ever contemplated
       that a sheriff must attempt to implement his policies and perform his duties
       through deputies who have expressed clear opposition to him.

Id. at 1164-65 (alterations and internal quotation marks omitted). Nevertheless, it was at

that point that the Jenkins majority “limit[ed] dismissals based on today’s holding” — the

holding that North Carolina deputy sheriffs are subject to political firings as “the alter ego


                                             29
of the sheriff generally” — “to those deputies actually sworn to engage in law

enforcement activities on behalf of the sheriff.” Id. at 1165. In other words, the Jenkins

majority recognized that it was constrained to place some limitations on the Elrod-Branti

exception, despite its apparent desire to apply the exception to all deputy sheriffs

everywhere.

       Indeed, that Jenkins limited its holding to North Carolina deputy sheriffs engaged

in law enforcement activities as “the alter ego of the sheriff generally,” and that it insists

upon a position-specific Elrod-Branti analysis, is ultimately supported by not only

Jenkins itself, but also more recent decisions of this Court. Those decisions include

Bland, wherein we explained that, “to be true to Jenkins, we too must consider whether

requiring political loyalty was an appropriate requirement for the effective performance

of the public employment of the deputies before us in light of the duties of their

particular positions.” See 730 F.3d at 377. They also include Lawson v. Union County

Clerk of Court, wherein we clarified that — in assigning the “alter-ego” designation to

the Jenkins plaintiffs — the Jenkins majority’s “analysis focused on the fact that deputy

sheriffs held a special position under North Carolina law, in that they ‘act[ed] in the name

of and with powers coterminous with [their] principal, the elected sheriff.’” See 828 F.3d

239, 249 (4th Cir. 2016) (alterations in original) (quoting Jenkins, 119 F.3d at 1163).



                                             II.

       As the foregoing discussion shows, there is simply no basis in precedent —

including the Jenkins v. Medford decision on which my good colleagues almost

                                             30
exclusively rely — to properly conclude that the Elrod-Branti exception allowed the

political firing of plaintiff Mark McCaffrey from his position as a deputy sheriff in

Virginia by Loudoun County Sheriff Michael Chapman. Indeed, any valid effort to

analogize this matter to Jenkins would have to end with this: Nothing in McCaffrey’s

complaint or Virginia law establishes that McCaffrey was “the alter ego of [Sheriff

Chapman] generally” and thus a policymaker who could lawfully be terminated for

political reasons. See Jenkins v. Medford, 119 F.3d 1156, 1164 (4th Cir. 1997) (en banc).

      Specifically, McCaffrey’s complaint relates that he was a “major crimes detective”

and “lead” investigator who was “highly successful” and repeatedly awarded for his

service. See McCaffrey v. Chapman, No. 1:17-cv-00937, at ¶¶ 6, 12 (E.D. Va. Aug. 21,

2017), ECF No. 1-2, (the “Complaint”). 1 The Complaint explicitly disclaims, however,

that McCaffrey was either “a policymaker” or “a spokesperson” for the sheriff’s office.

Id. ¶¶ 13-14.   As the Complaint explains, the sheriff’s office maintained “a strict,

paramilitary chain-of-command structure,” with Sheriff Chapman at the top and his seven

“Senior Commanders” as the “Command Staff” tasked with supporting Chapman and

advising him on policy matters. Id. ¶¶ 55-57. Employees like McCaffrey lower in the

chain of command were “not policymakers” and did not “advise the Sheriff and the


      1
         In his Complaint, McCaffrey alleges four claims, each premised upon his
termination by Sheriff Chapman due to McCaffrey’s support of Chapman’s political
opponent. McCaffrey pursues two claims against Chapman, primarily a 42 U.S.C.
§ 1983 claim for contravention of McCaffrey’s rights under the First Amendment, plus an
equivalent state claim for violation of the Virginia Constitution. McCaffrey also alleges
derivative claims against Loudoun County and its Board of Supervisors.


                                           31
Command Staff on matters of policy.” Id. ¶ 57. Moreover, Chapman insisted on being

“the only ‘voice’ and ‘face’ of the [sheriff’s department] to the outside world.” Id. ¶ 58.

Chapman imposed limitations on the authority and discretion of his deputies — including

McCaffrey — through the Sheriff’s General Orders. Id. ¶ 37. 2

       The Sheriff’s General Orders confirm that McCaffrey’s position was near the

bottom of the chain of command. Criminal cases were assigned to McCaffrey and other

lead detectives only after having been screened by a section supervisor. See General

Order 411.9(III)(E)(2). Once assigned, McCaffrey had the authority to conduct routine

investigative tasks, such as interviewing witnesses and collecting evidence. Id. 411.12.

But such investigative work was subject to “continuous screening” by supervisors in the

sheriff’s office in order for those supervisors to “better control the investigative efforts,

workload and potential for success of their personnel and section.”                       Id.

411.9(III)(E)(2)(d).

       Meanwhile, there simply is no Virginia law that, like the North Carolina law

crucial to the Jenkins holding, confers a “special status” on deputy sheriffs and accords

them “‘powers coterminous with . . . the elected sheriff.’” See Jenkins, 119 F.3d at 1163

(quoting N.C. Gen. Stat. § 17E-1). That is, there is no Virginia law that renders deputies

“the alter ego of the sheriff generally.” See id. at 1164. Rather, Virginia statutes enacted

in 1997 permit the sheriff to appoint deputies “who may discharge any of the official

       2
         Because the Sheriff’s General Orders are incorporated into the Complaint by
reference, they are properly considered here. See Tellabs, Inc. v. Makor Issues & Right,
Ltd., 551 U.S. 308, 321 (2007).


                                             32
duties of their principal,” see Va. Code Ann. § 15.2-1603 (emphasis added), but empower

the sheriff to set “the terms and conditions” for the appointment of his deputies, see id.

§ 15.2-1600(B). As the Complaint and the General Orders establish, Sheriff Chapman

did not opt to make McCaffrey his alter ego by exercising discretion to give McCaffrey

powers coterminous with his. Cf. Lawson v. Union Cnty. Clerk of Court, 828 F.3d 239,

249 (4th Cir. 2016) (explaining that Elrod-Branti exception did not apply under Jenkins

where statute authorized deputy to perform all functions of court clerk, but court clerk did

not assign deputy policymaking duties).

       Remarkably, today’s panel majority does not even mention “coterminous” powers

and barely discusses the “alter ego” language of Jenkins. In a footnote, the majority

observes that this “dissent emphasizes that Jenkins hinged on this Court’s finding that in

North Carolina, deputy sheriffs are alter egos of sheriffs.” See ante 16 n.6. Relying on

an outdated federal district court decision and two even older decisions of the Supreme

Court of Appeals of Virginia, the majority then declares that “Virginia case law” is

“clear” that a deputy sheriff “‘is not simply the “alter ego” of the sheriff, but he is one

and the same as the sheriff.’” Id. (quoting Whited v. Fields, 581 F. Supp. 1444, 1454

(W.D. Va. 1984), and citing Bd. of Supervisors v. Lucas, 128 S.E. 574 (Va. 1925), and

Mosby’s Adm’r v. Mosby’s Adm’r, 50 Va. (9 Gratt.) 584 (1853)). Critically, the decisions

invoked by the majority long pre-date the 1997 Virginia statutes authorizing sheriffs to

decide which of their powers to confer upon — and to withhold from — their deputies.

Moreover, neither of the Virginia decisions ruled or contemplated that Virginia deputy

sheriffs ever possessed powers that would render them the “alter ego” of the sheriff under

                                            33
Jenkins, i.e., powers coterminous with those of the sheriff. See Lucas, 128 S.E. at 576

(concluding that a deputy was subject to an elected sheriff’s exclusion from the Virginia

Workmen’s Compensation Act, in that “[a] deputy can only come into being by virtue of

the appointment of a sheriff” and thus “a sheriff and a deputy sheriff are one” under the

law); Mosby’s Adm’r, 50 Va. (9 Gratt.) at 602-05 (explaining when sheriff may, and may

not, be considered “one” with his deputy and thereby held liable for deputy’s acts).

       Aside from its cursory and unsound “alter ego” discussion, the majority cherry

picks other language from Jenkins and distorts that decision to even more broadly hold

that any deputy sheriff tasked with law enforcement anywhere may be terminated for

political reasons. See ante 12 n.5 (asserting that “Jenkins was not ‘cabined’ to North

Carolina sheriffs and deputy sheriffs as the dissent suggests”). The majority particularly

relies on the discussion in Jenkins that began, “We hold that newly elected or re-elected

sheriffs may dismiss deputies either because of party affiliation or campaign activity,”

and that included the commentary, “[W]e do not believe it was ever contemplated that a

sheriff must attempt to implement his policies and perform his duties through deputies

who have expressed clear opposition to him.” See Jenkins, 199 F.3d at 1164-65.

       To be sure, that passage in Jenkins conveyed the message that all deputy sheriffs

everywhere should be subject to political firings. Jenkins simply gave that commentary,

however, in the course of explaining that — where a deputy sheriff falls within the Elrod-

Branti exception based on his particular functions — he can be terminated for either his

“party affiliation” or his “campaign activity.” Contrary to the majority, that discussion

did not constitute a “holding” that each and every deputy sheriff who has “‘expressed

                                            34
clear opposition to [the sheriff]’” may be fired. See ante 11 (quoting Jenkins, 119 F.3d at

1165); see also id. at 14 (asserting that “Sheriff Chapman was entitled to carry out the

policies on which he ran and won with deputy sheriffs who did not oppose his re-

election”).

       The majority further misrepresents Jenkins to simply instruct that, “[i]n

determining whether the deputy sheriff’s duties and responsibilities fall within the Elrod-

Branti exception, . . . we look to whether [the] deputy sheriff [was] ‘actually sworn to

engage in law enforcement activities on behalf of the sheriff.’” See ante 16 (quoting

Jenkins, 119 F.3d at 1165). According to the majority, Jenkins “made clear” that “a

sworn deputy sheriff like McCaffrey had a special role in carrying out the law

enforcement policies, goals and priorities on which Sheriff Chapman campaigned and

prevailed.” Id. at 14. That is, all that matters to the majority’s Elrod-Branti analysis is

that the allegations of the Complaint — indicating that McCaffrey “was a lead

investigator of high-profile crimes” and received awards and recognition for his work —

establish that “McCaffrey engaged in law enforcement functions on behalf of the sheriff.”

Id. at 13. The majority expressly discounts the fact that, under the Complaint, McCaffrey

was neither a policymaker nor a spokesperson for the sheriff’s office, and that, pursuant

to the Sheriff’s General Orders, McCaffrey had circumscribed powers and was not high

enough in the chain-of-command to have a policymaking role. Id. at 16. 3


       3
          As the majority would have it, Jenkins and our subsequent precedent have
established a test under which a deputy sheriff is either subject to political firing because
he is tasked with law enforcement, or protected from political firing because he is a low-
(Continued)
                                             35
       Of course, as Jenkins itself emphasized and our Court has repeatedly recognized

over the years, Jenkins did not hold that law enforcement responsibilities render any

deputy sheriff eligible for political firing.    Rather, Jenkins actually held that North

Carolina deputy sheriffs tasked with law enforcement are policymakers who fall within

the Elrod-Branti exception because, under North Carolina law, they are “the alter ego of

the sheriff generally.” See 119 F.3d at 1164. Before today, the chief criticism of Jenkins

was that it could be read to authorize the political firings of any and all North Carolina

deputy sheriffs, no matter their job responsibilities.       But now, Jenkins has been

interpreted even more broadly and egregiously, to allow the political firings of any and

all deputy sheriffs anywhere, so long as they are simply tasked with law enforcement.

       In ruling as it does, the majority not only misreads Jenkins, but also disregards

other controlling precedent of this Court and the Supreme Court.          Contrary to our

instruction that “low-level policymaking authority does not outweigh an employee’s First

Amendment rights of political affiliation,” the majority has made political firings a

possibility for middle- and lower-level government employees. See Fields v. Prater, 566




level jailer whose duties are “custodial.” See ante 16-17 (reasoning that “the Elrod-
Branti exception applies to McCaffrey” because his Complaint “leave[s] no doubt that he
was a deputy sheriff engaged in law enforcement activities and was not performing
‘custodial’ duties like the deputies in [Bland v. Roberts, 730 F.3d 368 (4th Cir. 2013), and
Knight v. Vernon, 214 F.3d 544 (4th Cir. 2000)]”); see also id. at 12 n.5. Nonetheless,
there is no support for such a simplistic test in Jenkins, Bland, or Knight, which all
recognize that the Elrod-Branti analysis requires an examination of the specific duties of
the particular position at issue to assess whether political loyalty is an appropriate job
requirement.


                                            36
F.3d 381, 387 (4th Cir. 2009) (alterations and internal quotation marks omitted). Merely

by performing “law enforcement activities,” any beat cop in our bailiwick can now be

fired for not having the right political association. Such a result was never contemplated

by the Supreme Court in developing what is supposed to be the narrow Elrod-Branti

exception. See Rutan v. Republican Party of Ill., 497 U.S. 62, 74, 76 (1990) (explaining

that the narrow Elrod-Branti exception applies to only “certain high-level employees,” as

“[t]he First Amendment prevents the government, except in the most compelling

circumstances, from wielding its power to interfere with its employees’ freedom to

believe and associate, or to not believe and not associate”).      And it should not be

countenanced by our Court.



                                           III.

       Conducting a proper assessment of McCaffrey’s deputy sheriff position, we can

assume under the first prong of our Stott test that — “at a very high level of generality,”

see Fields v. Prater, 566 F.3d 381, 386 (4th Cir. 2009) — the position implicates

“partisan political interests or concerns.” See Stott v. Haworth, 916 F.2d 134, 141 (4th

Cir. 1990) (alterations and internal quotation marks omitted). That is, we can rely here

on what was apparently the first Stott prong analysis in Jenkins v. Medford, 119 F.3d

1156, 1162-63 (4th Cir. 1997) (en banc) (explaining, inter alia, that deputy sheriffs




                                            37
generally “play a special role in implementing the sheriff’s policies and goals,” as

espoused by the sheriff on the campaign trail). 4

       Turning to the second Stott prong, however, the allegations of the Complaint

reveal that McCaffrey did not act as “a policymaker, a privy to confidential information,

a communicator, or some other office holder” for whom political considerations are

appropriate job requirements.     See Stott, 916 F.2d at 142 (internal quotation marks

omitted). McCaffrey’s limited realm of investigative duties, although important, neither

required nor benefitted from “a particular political philosophy.” See Lawson v. Union

Cnty. Clerk of Court, 828 F.3d 239, 248 (4th Cir. 2016).           Furthermore, given the

constraints on his job performance and his position at the bottom of Sheriff Chapman’s

chain of command, McCaffrey’s duties did not involve “setting or implementing a policy

agenda.” See id. at 249.



       4
         My willingness to assume that the first Stott prong has been satisfied should not
be interpreted as an endorsement of the Jenkins analysis. I have serious doubts as to
whether that analysis was too general, and whether it should have focused more on
deputies with the job responsibilities of the plaintiffs. Here, that would mean looking at
boots-on-the-ground investigators of violent crimes like McCaffrey. I question whether
such a deputy can ever make decisions that leave room for political disagreement, as we
should always adhere to the principle that “[p]olitics should not be an active ingredient of
good law enforcement.” See Mitchell v. Thompson, 18 F.3d 425, 428 (7th Cir. 1994)
(Wood, J., dissenting). In any event, I certainly do not sanction the panel majority’s
analysis, which focused on McCaffrey specifically but invented facts in so doing.
Notwithstanding the Complaint’s silence as to Sheriff Chapman’s campaign platform, the
majority pronounces that “Chapman won an election for sheriff after espousing positions
on how the [sheriff’s office] should be run,” and that McCaffrey’s “duties and
responsibilities involved carrying out . . . Chapman’s policies and priorities.” See ante
13.


                                             38
      That McCaffrey worked on important cases in a “lead” role does not mean that his

employment was subject to political considerations.      See Lawson, 828 F.3d at 249

(explaining that supervisory title does not establish that employee was policymaker).

Indeed, as we have consistently made clear, “a supervisory employee does not

automatically hold a position that is subject to the Elrod-Branti exception.” See id.; see

also Fields, 566 F.3d at 387 (recognizing that supervisory responsibilities alone do not

permit application of Elrod-Branti exception). A managerial role over a limited number

of employees and decisions does not necessitate that a person in such a position has

“broad policy setting power.” See Lawson, 828 F.3d at 249. And because of the strict

hierarchy in Sheriff Chapman’s office, as well as the levels of approval and screening

incorporated therein, McCaffrey merely performed routine investigative tasks and lacked

any “broad policy setting power.”      Although those responsibilities involved “some

discretion,” discretion does not alone make a deputy a “policymaker,” for which political

allegiance is an appropriate job requirement. See Bland v. Roberts, 730 F.3d 368, 378

(4th Cir. 2013).    To conclude otherwise would leave “only the most low-level

government employees” protected from political firings. See Fields, 566 F.3d at 387.

      McCaffrey’s achievements and commendations for his exemplary service also do

not render him subject to political firing. In 2015 — the year that McCaffrey was

terminated because of politics — he received the “Loudoun County Investigator of the

Month Award” three times, and also was part of a team designated as “Team of the

Month” on three occasions. See Complaint ¶ 12. And it was not just his coworkers at the

sheriff’s office who recognized McCaffrey’s good work; the local commonwealth’s

                                           39
attorney awarded McCaffrey the “Victim Services Award” in 2014.                  Id.   Those

commendations show McCaffrey’s effectiveness, which was also illustrated by his case

closure rate that greatly exceeded the national average. Id. But McCaffrey’s stellar work

does not establish that he possessed the broad discretion that would remove his First

Amendment protections and render him subject to the Elrod-Branti exception. A law

enforcement officer can excel in his duties without becoming a policymaker. Indeed, it

would be odd to permit a law officer to be fired for political reasons because of his

success. If anything, the commendations for good work received by McCaffrey show

that he performed his duties as a deputy sheriff without exceeding his authority,

responded appropriately to his supervisors, and adhered to their orders. On the other

hand, McCaffrey’s awards fail to show that “there is a rational connection between

shared [political] ideology and job performance.” See Stott, 916 F.2d at 142 (internal

quotation marks omitted).

       Finally, the statutory provisions governing Virginia law enforcement support the

conclusion that the Elrod-Branti exception does not apply here. As we have recognized,

“whether state law prohibits politically-based hiring for a particular position is relevant to

whether political [allegiance] is necessary for effective job performance.” See Fields,

566 F.3d at 388 (internal quotation marks omitted). And the Virginia Code explicitly

prohibits “law-enforcement officers [from] discriminat[ing] against any employee or

applicant for employment because of that person’s political affiliations or political

activities.” See Va. Code Ann. § 15.2-1512.2(D). Virginia law also provides that a

deputy sheriff may not be prohibited from “voting”; “expressing opinions, privately or

                                             40
publicly, on political subjects and candidates”; “displaying a political picture, sign,

sticker, badge, or button”; “participating in the activities of . . . a political candidate or

campaign”; or “attending or participating in a political convention.”             Id. § 15.2-

1512.2(B)-(C). Virginia law thus confirms the impermissibility of McCaffrey being fired

for a lack of political loyalty. In these circumstances, McCaffrey is entitled to proceed

with his claims. 5



                                             IV.

       Pursuant to the foregoing, I would vacate the district court’s dismissal of

McCaffrey’s Complaint and remand for further proceedings.

       I therefore respectfully dissent.




       5
         As a final point, the majority has implicitly ruled that the district court erred in
failing to assess McCaffrey’s claims under the Pickering and Connick decisions. See
Pickering v. Bd. of Educ., 391 U.S. 563 (1968); Connick v. Myers, 461 U.S. 138 (1983).
Rather than remand to rectify that error, however, the majority itself has conducted the
fact-intensive Pickering-Connick analysis and resolved the issue in favor of the
defendants. It bears emphasizing that “we are a court of review, not of first view.” See
Lovelace v. Lee, 472 F.3d 174, 203 (4th Cir. 2006) (quoting Cutter v. Wilkinson, 544 U.S.
709, 718 n.7 (2005)).


                                             41